PER CURIAM.
The above case having come on to be heard upon the transcript of the record, the briefs of counsel, and arguments in open court; and it appearing that appellee and appellants are jointly the owners of certain land and a warehouse situate thereon; that appellee is in possession under a lease which gave it the right to purchase the property at its fair market value; that the parties entered into an agreement that the fair market value of such property was to be fixed by appraisers designated by the parties; that the appraisers made their report and fixed the value for the property to be purchased by appellee and sold by appellants; that appellants refused to sell on the ground that the appraisers had not, in fact, determined the fair market value of the property; and it appearing that the district court found, as a fact, that the appraisers had determined and reported the fair market value, and entered conclusions of law that appellee was entitled to a conveyance of the property and that appellants had no right to receive rent after tender of the consideration, or offer by appellee to pay the value of the property as fixed by the appraisers; and the district court having entered a judgment in favor of appellee, in conformity with such findings and conclusions; and it appearing that the findings of fact of the district court are sustained by the evidence and there is no error in its conclusions of law, Now, therefore, it is hereby ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed.